                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:10-CR-36-FL-1
                                      NO. 7:16-CV-135-FL

STANLEY ANDREA CLYBURN, JR.                      )
                                                 )
                             Petitioner,         )
                                                 )
          v.                                     )                      ORDER
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                             Respondent.         )


       This matter is before the court on petitioner’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (DE 53), which challenges, inter alia, petitioner’s

conviction and sentence for possessing a firearm in furtherance of a crime of violence in light of

the United States Supreme Court’s rulings in Johnson v. United States, 135 S. Ct. 2551 (2015) and

United States v. Davis, 139 S. Ct. 2319 (2019). The matter also is before the court on respondent’s

motion to dismiss (DE 65), which was briefed fully. For the reasons that follow, the court grants

respondent’s motion to dismiss, and denies petitioner’s motion to vacate.

                                           BACKGROUND

       On June 1, 2010, petitioner pleaded guilty, pursuant to a written plea agreement, to

conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (count one); using and

carrying a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)

(count three); and possession of a firearm by a person previously convicted of a felony, in violation

of 18 U.S.C. § 922(g) (count six).         On March 25, 2011, the court sentenced petitioner to

concurrent terms of 116 months’ imprisonment on counts one and six, and a consecutive term of




           Case 7:10-cr-00036-FL Document 69 Filed 10/27/20 Page 1 of 6
60 months’ imprisonment on count three. On August 5, 2014, the court reduced the sentence to

concurrent terms of 92 months’ imprisonment on counts one and six, and a consecutive term of 48

months’ imprisonment on count three, producing an aggregate custodial sentence of 140 months.

       On June 8, 2016, petitioner filed the instant motion to vacate, set aside, or correct sentence,

asserting that his § 924(c) conviction and armed career criminal and career offender designations

should be vacated in light of Johnson. On July 14, 2016, respondent moved to stay the § 2255

proceedings pending the United States Court of Appeals for the Fourth Circuit’s resolution of

United States v. Simms, 914 F.3d 229 (4th Cir. 2019). The court granted the motion to stay on

July 15, 2016. The Fourth Circuit decided Simms on January 24, 2019, but stayed the mandate

pending the Supreme Court’s decision in United States v. Davis, No. 18-431. The Supreme Court

decided Davis on June 24, 2019.

       On July 19, 2019, the court lifted the stay and directed the parties to file supplemental

briefing addressing the effect of Simms and Davis on petitioner’s motions. The parties then

requested further stay pending resolution of United States v. Ali, No. 15-4433 (4th Cir.), which

the court granted. On January 16, 2020, the court lifted the stay and directed the parties to file

supplemental briefing addressing whether the Fourth Circuit’s decision in United States v. Mathis,

932 F.3d 242 (4th Cir. 2019), forecloses petitioner’s claims. Respondent filed the instant motion

to dismiss on February 4, 2020, arguing petitioner’s motion to vacate should be dismissed pursuant

to Federal Rule of Civil Procedure 12(b)(6). On February 20, 2020, petitioner responded to the

motion to dismiss, conceding that Mathis establishes he is not entitled to habeas relief.




                                                 2




           Case 7:10-cr-00036-FL Document 69 Filed 10/27/20 Page 2 of 6
                                           DISCUSSION

A.     Standard of Review

       A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” Id. § 2255(b).

B.     Analysis

       Pursuant to 18 U.S.C. § 924(c), a person convicted of possessing a firearm “during and in

relation to any crime of violence or drug trafficking crime” is subject to a mandatory minimum

punishment of five years’ imprisonment for the first conviction. 18 U.S.C. § 924(c)(1). The

sentence shall run consecutive to any sentence imposed for the predicate crime of violence or drug

trafficking crime. Id. § 924(c)(1)(A). Section 924(c)(3) defines crime of violence as an offense

that is a felony and:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another [the “force clause”], or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       [the “residual clause”].

Id. § 924(c)(3)(A)-(B).




                                                  3




           Case 7:10-cr-00036-FL Document 69 Filed 10/27/20 Page 3 of 6
        Davis and Simms held that § 924(c)(3)(B) is unconstitutionally vague, thereby rendering

invalid § 924(c) convictions based on the residual clause definition of crime of violence. Davis,

139 S. Ct. at 2336; Simms, 914 F.3d at 237. The Davis and Simms decisions, however, do not

call into question the constitutionality of § 924(c)(3)(A). Thus, if petitioner’s predicate offense

qualifies as a crime of violence under subsection (c)(3)(A) (the force clause), his conviction

remains valid. See Mathis, 932 F.3d at 263-64.

        Petitioner’s predicate offense is Hobbs Act robbery1 in violation of 18 U.S.C. § 1951, and

the Fourth Circuit has held that this offense qualifies as a crime of violence under § 924(c)’s force

clause. See id. at 265-66 (holding “Hobbs Act robbery constitutes a crime of violence under the

force clause of Section 924(c)”). Accordingly, petitioner’s § 924(c) conviction remains valid,

notwithstanding Davis and Simms. As to petitioner’s challenge to his advisory career offender

enhancement, the claim is not cognizable in a habeas corpus proceeding. See United States v.

Foote, 784 F.3d 931 (4th Cir. 2015); see also Beckles v. United States, 137 S. Ct. 886, 895 (2017)

(holding advisory sentencing Guidelines are not subject to void-for-vagueness challenge based on

Johnson and its progeny).

        Petitioner also asserts that his designation as an armed career criminal under 18 U.S.C.

§ 924(e) should be vacated under Johnson. Respondent argues that petitioner was not sentenced

as an armed career criminal, or in the alternative that his armed career criminal designation had no



1
         The indictment charged petitioner with possessing a firearm in furtherance of substantive Hobbs Act robbery
as charged in count two, which was dismissed at sentencing. (Indictment (DE 1)). Petitioner’s § 924(c) conviction,
however, does not require conviction on the predicate crime of violence. See United States v. Carter, 300 F.3d 415,
425 (4th Cir. 2002); see also United States v. Nelson, 27 F.3d 199, 200-01 (6th Cir. 1994) (collecting authority).
Furthermore, although count two alleged defendant committed both substantive and attempted Hobbs Act robbery,
the § 924(c) conviction was based solely on substantive Hobbs Act Robbery. (See Indictment (DE 1)).

                                                         4




             Case 7:10-cr-00036-FL Document 69 Filed 10/27/20 Page 4 of 6
impact on the aggregate sentence in light of the sentences on the remaining counts. Petitioner

fails to address this issue in his counseled response to respondent’s motion to dismiss. The court

construes petitioner’s failure to respond as concession that this claim is without merit or otherwise

moot in light of the aggregate sentence. See Pueschel v. United States, 369 F.3d 345, 354 (4th

Cir. 2004) (explaining that when party fails to respond to motion to dismiss, the district court is

“entitled, as authorized, to rule on the . . . motion and dismiss [the] suit on the uncontroverted

bases asserted” in the motion).

C.     Certificate of Appealability

       Having determined that petitioner is not entitled to relief, the court turns to whether a

certificate of appealability should issue. A certificate of appealability may issue only upon a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

petitioner must demonstrate that reasonable jurists could debate whether the issues presented

should have been decided differently or that they are adequate to deserve encouragement to

proceed further. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000). After reviewing the claims presented on collateral review in light of the

applicable standard, the court finds that a certificate of appealability is not warranted.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS respondent’s motion to dismiss (DE 65), and

DENIES petitioner’s motion to vacate (DE 53). A certificate of appealability is DENIED. The

clerk is directed to close the instant § 2255 proceedings.




                                                  5




           Case 7:10-cr-00036-FL Document 69 Filed 10/27/20 Page 5 of 6
SO ORDERED, this the 27th day of October, 2020.


                                  _____________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                    6




   Case 7:10-cr-00036-FL Document 69 Filed 10/27/20 Page 6 of 6
